Plaintiff in error, Alva Jones, was convicted on an information which charged that in Custer county, February 15, 1924, he did transport about a quart of whisky from a place unknown in said county to the Hawk Hotel, in the city of Clinton, and, in accordance with the verdict of the jury, he was sentenced to pay a fine of $50 and to be confined in the county jail for 30 days. He has appealed from the judgment, and assigns as error that the verdict is not sustained by sufficient evidence, but no brief has been filed and no appearance made in his behalf in this court.
We have examined the record and find ample evidence to support the verdict. The defendant did not testify. *Page 351 
Finding no prejudicial error, the judgment is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.